Citation Nr: 1821466	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 90 percent for bilateral nutritional amblyopia.  

2.  Entitlement to an effective date prior to February 15, 1980, for an award of a 90 percent evaluation for bilateral nutritional amblyopia.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from August 1939 to May 1946, during which he was a prisoner of war (POW) during World War II and has been awarded two Purple Hearts.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran is not shown to have anatomical loss of either eye, to have light perception only in either eye, or to have central visual acuity in both eyes of 5/200; there is no evidence of any muscle impairment of the eyes throughout the appeal period.  

2.  In an October 1981 rating decision, a 90 percent evaluation for bilateral nutritional amblyopia was assigned, effective February 15, 1980; the Veteran did not appeal this rating decision, and it is final.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 90 percent for bilateral nutritional amblyopia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.79, Diagnostic Codes 6061-6066, 6090, 6091 (2017).  

2.  The Veteran's freestanding claim seeking an effective date prior to February 15, 1980, for the award of a 90 percent evaluation for bilateral nutritional amblyopia lacks legal merit.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. § 20.101 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.


Increased Evaluation for Bilateral Nutritional Amblyopia

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board reflects that the Veteran's bilateral nutritional amblyopia has been assigned a 90 percent evaluation since February 15, 1980, under Diagnostic Code 6075, evaluated on impairment of his central visual acuity; as such, that evaluation is currently protected.  See 38 C.F.R. § 3.951 (2017). 

The Board reflects that since 1980, evaluation of central visual acuity impairment has been updated and is now evaluated under 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6066.  An evaluation in excess of 90 percent is not available under Diagnostic Code 6066.  

A 100 percent evaluation is assigned for anatomical loss of both eyes; no more than light perception (i.e., light perception only) in both eyes; anatomical loss of one eye and central visual acuity in the other eye of 5/200; light perception only in one eye and central visual acuity in the other eye of 5/200; and, central visual acuity of both eyes of 5/200.  See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6065 (2017).  

The Board has reviewed the VA treatment records associated with the claims file, and those records do not demonstrate anatomical loss of either eye, light perception only in either eye, or corrected central visual acuity of 5/200 in either eye.  

The Veteran underwent a VA examination of his central visual acuity in July 2015, which indicated that his corrected near and distance acuity of the right eye was 20/70, and was 20/200 for the left eye.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye on examination.  The examiner did note, however, that the Veteran had poor vision.

Based on the foregoing evidence, the Board cannot find that an evaluation in excess of 90 percent for the Veteran's bilateral nutritional amblyopia is warranted in this case.  As noted above, the Veteran does not have anatomical loss of either eye and he has more than light perception only and central visual acuity greater than 5/200 in both of his eyes.  An increased evaluation for the Veteran's bilateral nutritional amblyopia must therefore be denied based on the evidence of record at this time.  See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6065.  

The Board notes that the evidence above does not demonstrate any impairment of muscle function of the eye as a result of his bilateral nutritional amblyopia, and therefore a separate evaluation under the provisions of 38 C.F.R. § 4.78 and Diagnostic Codes 6090 or 6091 is not applicable in this case.  See 38 C.F.R. § 4.79, Diagnostic Codes 6090-6091.  

As a final matter, the Veteran is shown to have some visual field impairment noted during the appeal period and particularly noted on the Goldman charts associated with the July 2015 VA examination.  Those visual field impairments, however, are shown to be due to the Veteran's bilateral small central scotomas, which have been separately evaluated and evaluation of those disabilities has not been appealed at this time.  Therefore, the Board cannot assess any visual field impairment in this case in conjunction with the Veteran's bilateral nutritional amblyopia, as such would result in impermissible pyramiding.  See 38 C.F.R. § 4.14 (2017).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.

Earlier Effective Date Claim

Initially, the Board acknowledges that the Veteran has repeatedly contended that his 90 percent evaluation should have been assigned from the date of his discharge and that he has repeatedly asserted that there was clear and unmistakable error (CUE) in in a June 1948 rating decision.  This assertion is the same assertion that he made previously-specifically, that the assigned 10 percent evaluation in the June 1948 rating decision was based on CUE-that the Agency of Original Jurisdiction (AOJ) adjudicated in a July 2009 rating decision, and the appeal of that decision denied by the Board in an April 2010 Board decision, which the United States Court of Appeals for Veterans Claim (Court) affirmed in a March 2013 Memorandum decision.  Here, the argument that the 90 percent rating should go back to the date of discharge is no different than the previous argument because the 1948 decision is final, it has been determined that it did not contain CUE, and the decision that granted his increase to 90 percent could not have granted it effective the date of discharge without finding CUE in the June 1948 decision.  Therefore, the Board has no jurisdiction to readjudicate the matter at this time, as to do so would be to adjudicate a matter already decided by a superior judicial body, i.e. the Court.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In this case, the Veteran's 90 percent evaluation for bilateral nutritional amblyopia was assigned effective February 15, 1980, in an October 1981 rating decision.  The Veteran was notified of that decision in an October 1981 notification letter.  The Veteran did not submit a notice of disagreement or any new and material evidence with respect to his bilateral nutritional amblyopia within one year of that notification letter.  Accordingly, the Board finds that the October 1981 rating decision is final.  See 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.1103 (2017).  

Insofar as the Veteran has asserted that his 90 percent evaluation should be assigned prior to February 15, 1980, the Board reflects that the 90 percent evaluation was not assigned in the September 2015 rating decision, which is the subject of this appeal.  Rather, the Veteran's 90 percent evaluation was assigned in an unappealed and final October 1981 rating decision.  As a freestanding effective date claim is not permitted under Rudd, the Board must dismiss the Veteran's earlier effective date claim at this time.  


ORDER

An evaluation in excess of 90 percent for bilateral nutritional amblyopia is denied.  

Entitlement to an effective date prior to February 15, 1980, for the award of a 90 percent for bilateral nutritional amblyopia is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


